UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

RANDY MCDONALD CIVIL ACTION

VERSUS 18-743-SDD-RLB
RANDY LAVESPERE, ET AL.

RULING

The Court, after carefully considering the Motion,' the record, the law applicable to
this action, and the Report and Recommendation? of United States Magistrate Judge
Richard L. Bourgeois, Jr., dated August 7, 2019, to which no objection has been filed,
hereby approves the Report and Recommendation of the Magistrate Judge and adopts it
as the Court's opinion herein.

ACCORDINGLY, the Defendants’ Motion for Judgment on the Pleadings? is
hereby GRANTED in part, dismissing the Plaintiff's ADA/RA claims with prejudice.

IT IS FURTHER ORDERED that, in all other regards, the Motion? is DENIED as
moot, and this matter is hereby REFERRED back to the magistrate judge for further
proceedings.

a¢2¢-

Signed in Baton Rouge, Louisiana the day of Adgust, 2019.

Lilt hb beck

~ CHIEF JUDE SHELLY D. DICK
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

1 Rec. Doc. 20.
2 Rec. Doc. 46.
3 Rec. Doc. 20.
4 Rec. Doc. 20.
